IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-632

                                         No. COA21-619

                                    Filed 20 September 2022

     Cherokee County, No. 18CRS594

     STATE OF NORTH CAROLINA

                  v.

     JACKIE SLAUGHTER, Defendant.


           Appeal by Defendant from judgment entered 16 March 2021 by Judge William

     H. Coward in Cherokee County Superior Court. Heard in the Court of Appeals 10

     August 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Robert
           C. Montgomery, for the State.

           Law Office of Bill Ward & Kirby Smith, P.A., by Kirby H. Smith, III, for
           Defendant.


           GRIFFIN, Judge.


¶1         Defendant Jackie Slaughter appeals from a judgment entered upon a jury’s

     verdict finding him guilty of assault with a deadly weapon with intent to kill inflicting

     serious injury. Defendant argues the trial court abused its discretion by failing to

     follow the statutory mandate in ordering Defendant to be shackled at trial.

     Defendant also contends that the trial court erred by failing to conduct an evidentiary

     hearing on Defendant’s Motion for Appropriate Relief (“MAR”). We find no error and
                                     STATE V. SLAUGHTER

                                        2022-NCCOA-632

                                       Opinion of the Court



     dismiss the MAR issue on appeal for lack of jurisdiction.

                          I.   Factual and Procedural History

¶2         On 7 May 2017, Defendant struck an individual with a knife. When officers

     arrived at the scene, they detained Defendant with handcuffs.

¶3         A grand jury charged Defendant with attempted first-degree murder and

     assault with a deadly weapon with intent to kill inflicting serious injury. On 12

     March 2021, it was put on the record, outside of the presence of the jury, that

     Defendant was to be shackled for the remainder of the trial “[b]ecause of some

     comments [Defendant] made to some folks who are assisting [Defendant] in getting

     back and forth to court[.]” The judge confirmed that the shackles were unable to be

     seen from where the jurors sat. When asked if Defendant had any questions about

     the restraints, Defendant answered, “No. I am Satisfied.” When Defendant’s counsel

     was asked the same, Defendant’s counsel replied, “No, Your Honor[,]” and proceeded

     to explain that he was satisfied with Defendant’s conduct throughout the trial.

¶4         On 16 March 2021, Defendant was found guilty of assault with a deadly

     weapon with intent to kill inflicting serious injury, but the jury did not reach a

     unanimous verdict on the charge of attempted first-degree murder and a mistrial was

     declared on the murder charge. The trial court sentenced Defendant to a minimum

     of 117 months and a maximum of 153 months in the North Carolina Division of Adult

     Corrections. Defendant appealed.
                                       STATE V. SLAUGHTER

                                          2022-NCCOA-632

                                         Opinion of the Court



¶5          On 25 March 2021, Defendant filed a MAR requesting the trial court to dismiss

     the assault with a deadly weapon charge or, in the alternative, order a new trial. The

     MAR was denied without a hearing.

                                         II.   Analysis

     A. Restraint Order

¶6          Defendant contends that the trial court abused its discretion by “fail[ing] to

     follow the statutory mandate when it ordered [Defendant] to be held in leg shackles

     during trial[,]”and requests a “revers[al] [of] his conviction and remand [of] his case

     back to [the trial court] for a new trial.”

¶7          “The propriety of physical restraints depends upon the particular facts of each

     case, and the test on appeal is whether, under all of the circumstances, the trial court

     abused its discretion.” State v. Tolley, 290 N.C. 349, 369, 226 S.E.2d 353, 369 (1976)

     (citations omitted). Generally, “a defendant in a criminal case is entitled to appear

     at trial free from all bonds or shackles except in extraordinary instances.” Id. at 365,

     226 S.E.2d at 366 (citations omitted). North Carolina General Statutes section 15A-

     1031 is an exception to the general rule and allows “[a] trial judge [to] order a

     defendant or witness subjected to physical restraint in the courtroom when the judge

     finds the restraint to be reasonably necessary to maintain order, prevent the

     defendant’s escape, or provide for the safety of persons.” N.C. Gen. Stat. § 15A-1031

     (2021). In doing so, the statute requires a trial court judge to:
                                      STATE V. SLAUGHTER

                                         2022-NCCOA-632

                                        Opinion of the Court



                   (1) Enter in the record out of the presence of the jury and
                   in the presence of the person to be restrained and his
                   counsel, if any, the reasons for his actions; and

                   (2) Give the restrained person an opportunity to object; and

                   (3) Unless the defendant or his attorney objects, instruct
                   the jurors that the restraint is not to be considered in
                   weighing evidence or determining the issue of guilt.

     Id.

¶8         “If the restrained person controverts the stated reasons for restraint, the judge

     must conduct a hearing and make findings of fact.” Id. However, our appellate courts

     have “held that failure to object to shackling waives any error which may have been

     committed.”      State v. Sellers, 245 N.C. App. 556, 558, 782 S.E.2d 86, 88 (2016)

     (internal quotation marks omitted) (quoting Tolley, 290 N.C. at 371, 226 S.E.2d at

     370). In Tolley, our Supreme Court upheld an order restraining a defendant due to a

     previous attempted escape before trial when there were no objections from the

     defendant or his attorney about the restraint at trial. Tolley, 290 N.C. at 371–72, 226

     S.E.2d at 370.

¶9         Here, neither Defendant nor Defendant’s counsel objected to the restraint

     order by the trial court when given the opportunity. Like in Tolley, when Defendant

     and his counsel were asked if there were any questions or objections, neither objected.

     Id. at 371, 226 S.E.2d at 370. Because Defendant was given the chance to respond

     out of the presence of the jury about the restraints and did not, Defendant “waive[d]
                                        STATE V. SLAUGHTER

                                           2022-NCCOA-632

                                          Opinion of the Court



       any error which may have been committed.” Id.

¶ 10         Assuming arguendo that Defendant or Defendant’s counsel objected, the trial

       court followed part of its statutory mandate, and any error was not prejudicial.

¶ 11         A trial judge does not need formal evidence to order a defendant shackled. Id.

       at 368, 226 S.E.2d at 368 (citations omitted). Rather, “knowledge may stem from

       official record or what law enforcement officers have told him.” Id. In State v. Wilson,

       the defendant contended that the trial court ordered the defendant to be restrained

       because of the “bailiff’s opinion.” State v. Wilson, 354 N.C. 493, 519, 556 S.E.2d 272,

       289 (2001). The Supreme Court of North Carolina ruled that the trial court did not

       err, in part, because the restraint order was based on testimony by an officer in charge

       of the defendant that, though there had been no problems in the courtroom, the officer

       “had a lot of trouble out of [the defendant] while he’s been in jail.” Id. at 520, 556

       S.E.2d at 289.

¶ 12         Here, the trial judge, outside the presence of the jury, stated his reasoning for

       ordering Defendant to be shackled was based on comments Defendant had made to

       those transporting him to court.      The trial court then allowed Defendant and

       Defendant’s counsel the opportunity to object. However, there is no indication that

       the trial court judge instructed the jury “that the restraint is not to be considered in

       weighing evidence or determining the issue of guilt.” N.C. Gen. Stat. § 15A-1031(3).

       Regardless, our Supreme Court has held that where a defendant fails to cite anything
                                         STATE V. SLAUGHTER

                                           2022-NCCOA-632

                                          Opinion of the Court



       from the record to suggest they were prejudiced by the restraint during trial, “the

       risk is negligible that the restraint undermined the dignity of the trial process or

       created prejudice in the minds of the jurors by suggesting that [the] defendant is a

       dangerous person.” State v. Holmes, 355 N.C. 719, 729, 565 S.E.2d 154, 163 (2002)

       (citation omitted); see State v. Simpson, 153 N.C. App. 807, 809, 571 S.E.2d 274, 276

       (2002) (holding there was no prejudicial error when the trial court failed to instruct

       the jury not to consider the restraints when “there [was] no showing on [the] record

       that the jurors were affected by, or even aware of, [the] defendant’s restraint”). Here,

       Defendant has not pointed to anything in the record that indicates the jury “was

       affected by, or even aware of [Defendant’s] restraint.” Simpson, 153 N.C. App. at 809,

       571 S.E.2d at 276. We conclude that the trial court primarily followed its statutory

       mandate and there was no prejudicial error by the trial court in failing to instruct the

       jury on Defendant’s restraints.

       B. MAR

¶ 13         Defendant further argues that the trial court erred by failing to conduct an

       evidentiary hearing on Defendant’s MAR. However, to complete an appeal, “notice of

       appeal shall be given within the time, in the manner and with the effect provided in

       the rules of appellate procedure.” N.C. Gen. Stat. § 15A-1448(b) (2021). The North

       Carolina Rules of Appellate Procedure require notice of appeal in criminal cases to be

       filed “within fourteen days after a ruling on a motion for appropriate relief made
                                        STATE V. SLAUGHTER

                                              2022-NCCOA-632

                                          Opinion of the Court



       during the fourteen-day period following entry of the judgment or order.” N.C. R.

       App. P. 4(a)(2).

¶ 14          This Court has previously addressed this issue in State v. Hagans, 188 N.C.

       App. 799, 656 S.E.2d 704 (2008). In Hagans, the defendant filed a MAR “on the

       grounds that his right to be free from double jeopardy was violated” and the trial

       court denied his MAR. Id. at 805, 656 S.E.2d at 708. This Court concluded that the

       record on appeal did not include a timely notice of appeal from the denial of his MAR

       and that the “Court [was] without jurisdiction to review [the] defendant’s assignment

       of error to the extent it challenges the denial of his [MAR].” Id. at 806, 656 S.E.2d at

       709.

¶ 15          Here, like in Hagans, there is no evidence that Defendant filed timely notice of

       appeal from the trial court’s order denying Defendant’s MAR. Therefore, this Court

       is without jurisdiction to review Defendant’s MAR challenge.

                                       III.     Conclusion

¶ 16          We hold that the trial court did not abuse its discretion in ordering Defendant

       restrained during trial, and this Court lacks jurisdiction to review Defendant’s MAR.

              NO ERROR IN PART; DISMISSED IN PART

              Judges ZACHARY and WOOD concur.